The defendant, a superintendent of one of the chain-gangs in Gaston County, was convicted of whipping a convict.
The whipping, with a leather strap 1 1/4 inches wide, 16 or 18 inches long, attached to a wooden handle 10 or 12 inches long, was admitted by the defendant, and the evidence for the State showed a serious beating and the use of a stick.
There were no written rules or regulations, and there is no evidence that the commissioners of Gaston County have formulated and adopted any rules or regulations for the discipline of convicts.
His Honor charged the jury that if they believed the evidence the defendant was guilty, and he excepted and appealed from the judgment imposing a fine of $10.
The decision of this appeal is controlled by S. v. Nipper, ante, 272.
There was a difference of opinion among the members of the Court upon some of the questions raised in that case, but all agreed that guards have no right to whip the convicts in the absence of rules and regulations by the county commissioners, and none appear here.
No error.
Cited: S. v. Revis, 193 N.C. 199.
(442)